Case: 12-15334   Date Filed: 02/25/2014   Page: 1 of 5


                                                      [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 12-15334
                      Non-Argument Calendar
                    ________________________

              D.C. Docket No. 5:11-cv-02694-RDP-TMP


TOMMY JAMES GILLENTINE,

                                                          Plaintiff-Appellant,

                                versus

CORRECTIONAL MEDICAL SERVICES,
HOOD,
Dr.,
BARRETT,
Dr.,
JOINER,
Dr.,
MANUEL POUPARINAS,
Dr., et al.,

                                                      Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                for the Northern District of Alabama
                    ________________________

                          (February 25, 2014)
                      Case: 12-15334       Date Filed: 02/25/2014       Page: 2 of 5


Before HULL, FAY and KRAVITCH, Circuit Judges.

PER CURIAM:

          Tommy James Gillentine, an Alabama prisoner, appeals the district court’s

grant of summary judgment in favor of Defendants in his 42 U.S.C. §§ 1983 and

1985 action.1 After review, we vacate and remand for further proceedings.

          Sometime prior to 2002, while awaiting trial in his underlying criminal case,

Gillentine was diagnosed with acute hepatitis C, cirrhosis of the liver, and

splenomegaly (enlargement of the spleen). In 2005, he was transferred to

Limestone Correctional Facility, 2 where he remains, and placed on the list of

“chronic care” patients.

          Gillentine claims that his hepatitis C is not being treated at all; rather, only

the resulting symptoms are being treated.3 Further, Gillentine claims that, without

treatment of his hepatitis C, his condition will continue to deteriorate and will

likely result in his death. Gillentine filed this lawsuit, claiming that Defendants

violated his Eighth and Fourteenth Amendment rights by failing to treat his

hepatitis C.

          1
              Gillentine proceeded pro se in the district court, but we appointed him counsel on
appeal.
          2
         Correctional Medical Services, Inc., which is now known as Corizon, Inc., began
providing medical services to inmates, like Gillentine, incarcerated at Limestone Correctional
Facility on November 1, 2007. Defendants are all employees of Corizon, Inc.
          3
         Specifically, Gillentine’s fluid retention, ammonia levels, and blood pressure are being
controlled with medication.
                                                      2
                 Case: 12-15334       Date Filed: 02/25/2014        Page: 3 of 5


       Prior to the district court’s summary judgment ruling on Gillentine’s claims,

Gillentine filed a motion for appointment of an expert witness to show that

Defendants’ care and treatment related to his hepatitis C constituted an actionable

claim of deliberate indifference. A magistrate judge denied the motion because

“[u]nlike a criminal case, the court has no authority in this civil case to appoint an

expert witness or to pay the expenses for the plaintiff to hire one.”

       On appeal, Gillentine argues that the magistrate judge erred in denying

Gillentine’s motion for the appointment of an expert medical witness because he

believed that he lacked the authority to do so. 4 We agree that, under Rule 706 of

the Federal Rules of Evidence, courts have discretionary authority to appoint an

expert and that discretion was not exercised here. See Fed. R. Evid. 706.

       Rule 706 “provides the [district] court with discretionary power to appoint

an expert witness either on the court’s own motion or the motion of a party,” and

this authority is not limited to criminal cases. See Steele v. Shah, 87 F.3d 1266,

1270-71 (11th Cir. 1996) (determining that the district court, by failing to give an


       4
         We reject Defendants’ argument that we lack jurisdiction to review the magistrate
judge’s order because Gillentine did not mention that order in his notice of appeal. In his notice
of appeal, Gillentine indicated that he was appealing from the district court’s “Final Order of
Dismissal.” That was all that was necessary. See Fed. R. App. P. 3(c)(1)(B) (providing that,
were a plaintiff seeks review of the entire final judgment a “notice of appeal must . . . designate
the judgment, order, or part thereof being appealed”); Barfield v. Brierton, 883 F.2d 923, 930-31
(11th Cir. 1989) (providing that “the appeal from a final judgment draws in question all prior
non-final orders and rulings which produced the judgment” and determining that this Court had
jurisdiction to review the district court’s earlier interlocutory rulings).

                                                 3
                 Case: 12-15334        Date Filed: 02/25/2014       Page: 4 of 5


explanation for its denial of indigent plaintiff’s motion to appoint an expert

witness, had failed to exercise informed discretion, and requiring, on remand, the

district court to reconsider the motion and exercise its discretion in accordance

with Rule 706). Indeed, Defendants “do not dispute that under Federal Rule of

Evidence 706, a district court does have the discretionary power to appoint an

expert witness in a civil case.”

       This Court has not yet addressed the question of “whether, or under what

circumstances” a district court may apportion all of the costs of a court-appointed

expert to the non-indigent parties in a lawsuit. See Young v. City of Augusta, Ga.,

59 F.3d 1160, 1170 (11th Cir. 1995). 5 We decline to decide this question now and

instead allow the district court to decide whether it is even necessary to reach this

question.

       “We emphasize that we do not here offer any opinion on the propriety of

appointing an expert witness; we only direct that discretion on the matter be

exercised and reflected in a reasoned ruling.” Steele, 87 F.3d at 1271.


       5
          Other circuit courts have addressed this question. See McKinney v. Anderson, 924 F.2d
1500, 1511 (9th Cir.) (concluding that Rule 706 permits a district court to apportion all of the
cost to one side in an appropriate case), vacated on other grounds, Helling v. McKinney, 502
U.S. 903, 112 S. Ct. 291 (1991), judgment reinstated, McKinney v. Anderson, 959 F.2d 853 (9th
Cir. 1992); Webster v. Sowders, 846 F.2d 1032, 1038-39 (6th Cir. 1988) (concluding that the
district court “has authority to apportion costs under this rule, including excusing impecunious
parties from their share”); U.S. Marshals Serv. v. Means, 741 F.2d 1053, 1057 (8th Cir. 1984)
(en banc) (determining that the district court has “discretionary power” to call indigent litigants’
“lay and expert witnesses as the court’s own witnesses and to order the government as a party to
this case to advance their fees and expenses, such advance payment to be later taxed as costs”).
                                                 4
              Case: 12-15334     Date Filed: 02/25/2014   Page: 5 of 5


      For the forgoing reasons, we vacate the judgment and remand for the district

court to consider Gillentine’s motion for an expert witness, exercising its discretion

in accordance with Rule 706.

      VACATED and REMANDED.




                                          5